Citation Nr: 1642155	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-08 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder.

2.  Whether the June 2009 notice of disagreement to a January 2008 rating decision was timely.


REPRESENTATION

Veteran represented by:	Jan Dills, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel




INTRODUCTION

The Veteran had active service in the Navy from October 1987 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2010, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for September 1, 2016, in Louisville, Kentucky.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing request in August 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record.  On June 25, 2014, by the Veteran's representative filed a statement seeking TDIU, but the Veteran subsequently withdrew his PTSD claim in August 2014.  In September 9, 2016, the Veteran's representative submitted a vocational survey suggesting that the Veteran was unemployable on account of his service connected disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In July 2015, the RO denied an increased rating for the Veteran's service-connected lumbar spine disability, a left knee disability, a right knee disability, a deviated nasal septum, and sinusitis, and service connection for right lower extremity radiculopathy.  The Veteran filed a Notice of Disagreement in October 2015 regarding the July 2015 rating decision.  It appears that the Agency of Original Jurisdiction (AOJ) has made note of the need for an statement of the case to be issued, but the issues are noted here in order to ensure the issues are not missed.

The issue of a rating in excess of 30 percent for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A notice of disagreement was not received by VA regarding the issues of entitlement to increased ratings for a lumbar spine disability, a left knee disability, a right knee disability, a deviated nasal septum, and sinusitis within a year of notice of the January 2008 rating decision, which denied those issues.


CONCLUSION OF LAW

The notice of disagreement that was received by VA in June 2009 was not timely regarding the January 2008 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he canceled his scheduled Board hearing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Timeliness of the Notice of Disagreement

A January 2008 rating decision adjudicated 17 issues, which granted service connection for a lumbar spine disability, a left knee disability, a right knee disability, a deviated nasal septum, and sinusitis.  The Veteran was notified of that decision by VA in a letter dated January 25, 2008.  He was informed that he had one year from that date to appeal the decision.

In June 2009, the Veteran submitted a notice of disagreement with the January 2008 rating decision and with a June 2008 rating decision.  VA informed the Veteran that the notice of disagreement was only accepted regarding the June 2008 rating decision.

In August 2009, a letter was received from the Veteran in which he acknowledged receipt of the January 2008 letter, but argued that because the RO did not complete the rating decision regarding all of his disabilities, namely the acquired psychiatric disability in the June 2008 rating decision, that he responded within a year of the last rating decision to timely submit his notice of disagreement.

Generally, after a decision has been issued by the agency of original jurisdiction, an appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201.

A notice of disagreement is a written communication filed with the agency of original jurisdiction that, among other things, expresses dissatisfaction or disagreement with an adjudicative determination.  38 C.F.R. § 20.201.  A notice of disagreement may be filed by the claimant, his fiduciary, or such accredited representative, attorney, or authorized agent as he/she may select.  38 U.S.C.A. 
 § 7105(b)(2); 38 C.F.R. § 20.301 (a).

The time limit for the filing of a notice of disagreement is governed by 38 C.F.R. 
§ 20.302(a), which provides, in pertinent part, that:

[A] claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 

 See also 38 U.S.C.A. § 7105.

Consequently, with respect to the January 2008 rating decision, the Veteran would have needed to file his notice disagreement by January 25, 2009, in order for it to be considered timely.  Of 

There is no indication in the record that the Veteran did not receive notice of the January 2008 rating decision or his appellate rights.  Indeed, the Veteran acknowledged that he received the notice in August 2009.  The Veteran did not assert, and the evidence of record does not show, that he submitted a notice of disagreement with January 2008 decision before he submitted the notice of disagreement that was received by the RO in June 2009.  The Veteran asserts that the June 2009 notice of disagreement was timely.  This argument simply does not comport with the regulations.  The Veteran's June 2009 notice of disagreement was received by the RO approximately six months beyond the time frame established by the regulations defining the timeliness of a notice of disagreement.  38 C.F.R. § 20.302.

In the January 25, 2008 letter, the Veteran was explicitly informed: "If you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision.  The enclosed VA Form 4107, 'Your Rights to Appeal Our Decision,' explains your right to appeal."  As such, the Veteran was informed of the need to appeal within one year and he was provided with an explanation of his appellate rights.

Accordingly, the Veteran did not file a timely notice of disagreement with regard to the January 2008 decision.  As such, the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement to the January 2008 rating decision was not received and the appeal is denied.


REMAND

The Veteran is seeking a rating in excess of 30 percent for his depressive disorder.  The Veteran has submitted a recent opinion from Dr. Atkinson which suggests psychiatric symptomatology that is more severe than that shown by numerous VA treatment records leading up to that opinion.  As such, the Board believes that a new examination is warranted.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected psychiatric disorder. The examiner should review the 2016 opinion of Dr. Atkinson dated September 28, 2016, and explaining why or why not the examiner agrees with Dr. Atkinson's conclusions. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


